Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10, 12, 17-18, 22 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant’s claim 1 recites “by penetrating through the stratum corneum”. Examiner notes that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Examiner notes that Applicant does not specify who the subject is nor what body part is being penetrated such that the length of the projection is clear in the claim. Thus the term is vague and indefinite.
	Also, Applicant’s claim 1 recites “a spacing between projections is at least partially determined based on an arrangement of the targets within the body”. Examiner notes that the arrangement of the targets within the body is different with different bodies or different body parts of different or even the same subject. Thus the term is vague and indefinite. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed sddetermines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 20, 21, and 29 of U.S. Patent No. 10,751,072 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1 and 2, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device but does not result in a structural difference between the claimed invention and claim 1 of the reference patent. Therefore claim 1 meets the structural limitations recited in the present claim 1
As to the present claims 5 and 6, see claim 20 of the reference patent.
	As to the present claim 10, see claim 12 of the reference patent, which inherently meets the limitations of claim 12 of the reference patent.
	As to the present claim 16, see claim 1 of the reference patent.
	As to the present claim 17, see claim 12 of the reference patent.
As to the present claim 18, the tip of a projection of the reference patent that is less than 2.0 microns in length is considered the claimed targeting section, and thus meets this claim.
	As to the present claim 22, see claim 21 of the reference patent reciting “at least 10” microns, which meets the limitation of less than 200 microns, or less than 1000 microns recited in the present claim 22.
	As to the present claim 25, see claim 1 of the reference patent.
	As to the present claim 26, see claim 9 of the reference patent.
	As to the present claims 27, 28 and 29, see claims 1 and 14 of the reference patent.

	
	Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,572,969 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device and claim 1 of the reference patent meets the structural limitations recited in the present claim 1.
As to the present claims 5 and 6, see claim 1 of the reference patent (“at least 500” encompasses “at least 1000” or “at least 10000”).
As to the present claim 12, see claim 1 of the reference patent.
As to the present claim 16, one portion of a projection of the reference patent is considered a support section, and another portion of the projection is considered a targeting section.
As to the present claim 17, see claim 1 of the reference patent reciting that the tip is less than 500 nm in diameter.
As to the present claim 18, the tip of a projection of the reference patent that is less than 2.0 microns in length is considered the claimed targeting section, and thus meets this claim.
As to the present claims 22, and 25-29 see claim 1 of the reference patent.


Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,052,633 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1.
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and claim 1 of the reference patent meets the structural limitations recited in the present claim 1.
As to the present claims 5 and 6, see claim 1 of the reference patent (“at least 500” encompasses “at least 1000” or “at least 10000”).
As to the present claim 12, the spacing range falls within the workable range given the recitations of claim 1 of the reference patent (“the targets being at least one of cells of interest, cell organelles of interest and cell nuclei of interest”).
As to the present claim 16, one portion of a projection of the reference patent is considered a support section, and another portion of the projection is considered a targeting section.
	As to the present claim 17, see claim 16 of the reference patent.
	As to the present claim 18, see claim 17 of the reference patent.
	As to the present claim 22, see claim 17 of the reference patent [any portion of the length of a microprojection is considered a targeting section.]
	As to the present claim 25, see claim 24 of the reference patent.
As to the present claim 26, see claim 25 of the reference patent.
As to the present claim 27, see claim 26 of the reference patent.
As to the present claim 28, see claims 1 and 28 of the reference patent.
As to the present claim 29, see claim 27 of the reference patent.


Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,888,932 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1.
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and claim 1 of the reference patent meets the structural limitations recited in the present claim 1.
As to the present claims 5 and 6, see claim 1 of the reference patent (“at least 500” encompasses “at least 1000” or “at least 10000”).
As to the present claim 12, see claim 1  of the reference patent.
As to the present claims 17, 22, and 25-29 see claim 1 of the reference patent.
As to the present claim 18, the tip of a projection of the reference patent that is less than 2.0 microns in length is considered the claimed targeting section, and thus meets this claim.

Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 77 of U.S. Patent No. 14/351,499 (hereinafter “the reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device but does not result in a structural difference between the claimed invention and claim 1 of the reference patent. Therefore claim 1 meets the structural limitations recited in the present claim 1.
As to the present claims 5, 6, 10, 12, 16, 18, 22, see claim 77 of the reference application.
As to the present claims 25-26, see claim 1 of the reference application.	


Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 14/351,499 (hereinafter “the reference application”) in view of US 20030199811 (hereinafter “Sage”).
The reference application, discussed above, while reciting a coating in claim 1, does not recite a bioactive material or a non-liquid material.
However Sage discloses a dried pharmaceutical agent coated on microneedles to transfer to the skin (paragraph 0059), and it would have been obvious to one skilled in the art to provide a dried pharmaceutical agent on the device of the reference application as may be desirable for transferring a pharmaceutical agent to the skin, as taught by Sage.
	
Claims 1, 2, 5, 6, 10, 12, 16-18, 22, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 20 and 21 of U.S. Patent No. 15/762,913 (hereinafter “the reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 1. 
Also, regarding the present claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device but does not result in a structural difference between the claimed invention and claim 1 of the reference patent. Therefore claim 1 meets the structural limitations recited in the present claim 1.
As to the present claims 5, 6, 10, 16, see claim 1 of the reference application.
As to the present claim 12, the spacing appears to fall within a workable range of the apparatus of claim 1 of the reference application.
As to the present claim 17, see claim 10 of the reference application.
As to the present claim 22, see claim 9 of the reference application.
As to the present claims 27-29, see claims 20 and/or 21 of the reference application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 5, 6, 10, 12, 17-18, 22, 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030199811 (hereinafter “Sage”).
	The following disclosure by Sage is considered relevant to Applicant's claims, as will be discussed further below.
	Sage discloses a device that includes a plurality of microneedles for abrading the stratum corneum of the skin to form a plurality of grooves in the tissue having a controlled depth and width.  The microneedles have a length of about 5-250 microns and generally about 5-200 microns.  The device is rubbed over the skin to prepare an abraded site after which a transdermal delivery or sampling device is applied to the abraded delivery site.  The abrasion increases the permeability of the skin and the rate of delivery and extraction of a substance without pain or irritation to the patient. Abstract.
Referring to FIG. 1, the microabrader device 10 of the invention includes a substantially planar body or support 12 having a plurality of microneedles 14 extending from the bottom surface of the support.  The support generally has a thickness sufficient to provide rigidity to the device and to allow the device to be handled easily.  Alternatively, a handle or gripping device can be attached to the top surface of the support 12.  The dimensions of the support 12 can vary depending on the length of the microneedles, the number of microneedles in a given area and the amount of the substance to be administered to the patient.  Typically, the support 12 has a surface area of about 1-4 cm.sup.2.  In preferred embodiments, the support surface 12 has a surface area of about 1 cm.sup.2. Paragraph 0052.
“As shown in FIGS. 1, 2 and 2A, the microneedles 14 are attached to the surface of the support 12 and extend substantially perpendicular to the plane of the support 12.  The microneedles in the illustrated embodiment are arranged in a plurality of rows and columns and are preferably spaced apart a uniform distance.  The microneedles have a generally pyramid shape with sides 16 extending to a tip 18.  The sides 16 as shown have a generally concave profile when viewed in cross-section and form a curved surface extending from the support 12 to the tip 18.  In the embodiment illustrated, the microneedles are formed by four sides 16 of substantially equal shape and dimension.  As shown in FIG. 2, each of the sides 16 of the microneedles 14 have opposite side edges contiguous with an adjacent side and form a scraping edge 22 extending outward from the support 12.  The scraping edges 22 define a generally triangular or trapezoidal scraping surface corresponding to the shape of the side 16.  In further embodiments, the microneedles 14 can be formed with fewer or more sides.  Alternatively, the microneedles can be conical, cylindrical with conical or pointed tips, blades, or other cutting devices. Paragraph 0053.
	The length and thickness of the microneedles are selected based on the particular substance being administered and the thickness of the stratum corneum in the location where the device is to be applied.  Preferably, the microneedles penetrate the stratum corneum substantially without piercing or passing through the stratum corneum.  The microneedles can have a length up to about 250 microns.  Suitable microneedles have a length of about 5 to 200 microns.  Typically, the microneedles have a length of about 50 to about 200 microns, and generally in the range of about 75 to 125 microns.  The microneedles in the illustrated embodiment have a generally pyramidal shape and are perpendicular to the plane of the device.  In preferred embodiments, the microneedles are solid members.  In alternative embodiments, the microneedles can be hollow. Paragraph 0056.
 	As shown in FIG. 2, the microneedles are typically spaced apart uniformly in rows and columns to form an array for contacting the skin and penetrating the stratum corneum during abrasion.  The spacing between the microneedles can be varied depending on the substance being administered either on the surface of the skin or within the tissue of the skin.  Typically, the rows of microneedles are spaced in rows to provide a density of about 2 to about 10 per millimeter (mm).  Generally, the rows are spaced apart a distance substantially equal to the spacing of the microneedles in the row to provide a needle density of about 4 to about 100 needles per mm.sup.2. Paragraph 0057.
	The extent of the abrasion of the stratum corneum is dependent on the pressure applied during movement and the number of repetitions with the microabrader. In further embodiments, the microabrader can be swiped in a grid-like pattern, a circular pattern, or in some other pattern for a time sufficient to abrade the stratum corneum a suitable depth to enhance the delivery of the desired substance substantially without piercing the stratum corneum. Paragraph 0059.
	In further embodiments, the microabrader can include a dried or lyophilized pharmaceutical agent on the support or on the microneedles.  The dried pharmaceutical agent can be applied as a coating on the microneedles or in the valleys between the microneedles.  During abrasion of the skin, the pharmaceutical agent is transferred to the abraded area of the skin.  The microabrader can remain in place on the abraded delivery site for a sufficient time to allow the pharmaceutical agent to pass through the abraded delivery site into the stratum corneum.  The microabrader can be attached to the skin by an adhesive tape or patch covering the microabrader.  Preferably, the microabrader is attached to the abraded delivery site as prepared by the above method where the pharmaceutical agent is passively delivered without the use of a diluent or solvent. Paragraph 0067.
	A further embodiment of the microabrader device is illustrated in FIG. 6.  Referring to FIG. 6, the microabrader device 50 includes a base 52 having an array of microneedles 54 for abrading the skin.  The microneedles are substantially solid with no openings or passages through the microneedles.  The 
base is generally flat, although in further embodiments the base and the abrading surface can be curved, convex or concave. Paragraph 0070.
	The microabrader device of the invention is generally designed to be a disposable, single-use device.  The device can be used safely and effectively for preparing the delivery site for delivery of a substance for absorption by a patient.  The device is particularly suitable for preparing the skin for introducing small amounts of a vaccine antigen for presentation to the Langerhans cells.  The length, width and spacing of the microneedles can vary depending on the pharmaceutical agent being administered or required to penetrate the stratum corneum to the optimum depth for the specific pharmaceutical agent being administered. Paragraph 0074.
	Sage discloses the following limitations of Applicant’s claim 1 as follows. Sage discloses a device for delivery of material or stimulus to targets with a body to produce a desired response (para. 0067) the targets being cells of interest, cell organelles or cell nuclei (since Sage discloses that the microabrader allows a pharmaceutical agent to pass through the abraded delivery site into the stratum corneum, which necessarily includes cells, organelles or nuclei.)
	Section a of Applicant’s claim 1 recites “a solid base”. Sage discloses that the microneedles are solid members (paragraph 0056).
	Section b of Applicant’s claim 1 recites, “projections extending from the base, the projections comprising a targeting section for delivering the material or stimulus to the targets to thereby cause the desired response and a cylindrical support section for supporting the targeting section”. This limitation is disclosed by Sage in paragraph 0053 which discloses that “the microneedles can be conical, cylindrical with conical or pointed tips…” The proximal portion of the Sage microneedle is considered the cylindrical a support section, and the distal portion of the Sage microneedle is considered the targeting section.

	Section c of Applicant’s claim 1 recites “a spacing between projections is at least partially determined based on an arrangement of the targets within the body.” 
	Examiner notes that this limitation does not specify the relationship between the spacing between projections and the arrangements of the targets within the body. Therefore, the claim encompasses the spacing between projection being based, in any manner or relationship, on an arrangement of the targets within the body, which thus does not distinguish the Sage prior art device from Applicant’s claim 1. 
	Sage is also silent as to the number of projections being at least 500. Providing such a number of projections however falls within a workable range given the teachings of Sage. For example, Sage teaches that generally, the rows are spaced apart a distance substantially equal to the spacing of the microneedles in the row to provide a needle density of about 4 to about 100 needles per mm2 (paragraph 0057.) Sage also discloses that typically, the support 12 having microneedles has a surface area of about 1-4 cm2. (paragraph 0052.) Thus providing 500 microneedles falls within a workable range, for example on a surface area of 4 cm2. 
	Applicant’s claim 1 recites “by penetrating through the stratum corneum”.	
Examiner notes that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Thus the term is vague and indefinite.
	This is also supported by Sage in paragraph 0056 which discloses the following.
	“The length and thickness of the microneedles are selected based on the particular substance being administered and the thickness of the stratum corneum in the location where the device is to be applied.  Preferably, the microneedles penetrate the stratum corneum substantially without piercing or 
passing through the stratum corneum.  The microneedles can have a length up to about 250 microns.  Suitable microneedles have a length of about 5 to 200 microns.  Typically, the microneedles have a length of about 50 to about 200 microns, and generally in the range of about 75 to 125 microns.  The 
microneedles in the illustrated embodiment have a generally pyramidal shape and are perpendicular to the plane of the device.  In preferred embodiments, the microneedles are solid members.” Paragraph 0056 (emphasis added).
	Examiner notes again that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Thus Applicant’s limitation regarding penetrating the stratum corneum is vague and indefinite. In any case the length of the stratum corneum can be a particular length that penetrates a thick stratum corneum (in a particular body part and/or of a particular subject) such that it is sufficiently long enough to penetrate through a stratum corneum of another body part of particular subject. Examiner notes that Applicant does not specify who the subject is nor what body part is being penetrated.
Also, regarding Applicant’s claims 1, 2, and 10, Examiner notes that the claims are directed to a device. 
With respect to the limitations in Applicant’s claim 1 that recite “a spacing between projections is at least partially determined based on an arrangement of the targets within the body”, Examiner notes that the arrangement of the targets within the body is different with different bodies or different body parts of different or even the same subject. Thus the term is vague and indefinite. In any case, the Sage projections are spaced apart and meets Applicant’s limitations since it is capable of targeting cells or cell organelles, or cell nuclei.
Also, the limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and the Sage device meets the structural limitations recited in the present claim 1, for example the density of the microneedles taught or suggested by Sage (para. 0052) meets the structural limitations of a device produced by Applicant’s claim 2.
	As to Applicant’s claims 5 and 6, projections (or microneedles) of 1000 or 10000 falls within a workable range given the teachings of Sage, for example in paragraph 0057 disclosing density of microneedles.
As to claim 12, Sage teaches in paragraph 0057 that as shown in FIG. 2, the microneedles are typically spaced apart uniformly in rows and columns to form an array for contacting the skin and penetrating the stratum corneum during abrasion.  The spacing between the microneedles can be varied depending on the substance being administered either on the surface of the skin or within the tissue of the skin.  Typically, the rows of microneedles are spaced in rows to provide a density of about 2 to about 10 per millimeter (mm).  Generally, the rows are spaced apart a distance substantially equal to the spacing of the microneedles in the row to provide a needle density of about 4 to about 100 needles per mm.sup.2. Paragraph 0057.
	Thus the recited spacing between the needles (being greater than 10 microns and less than 200 microns) appears to fall within a workable range. 
	As to claims 17, 18, and 22, Sage discloses in paragraph 0074 that the device can be used safely and effectively for preparing the delivery site for delivery of a substance for absorption by a patient.  The device is particularly suitable for preparing the skin for introducing small amounts of a vaccine antigen for presentation to the Langerhans cells.  The length, width and spacing of the microneedles can vary depending on the pharmaceutical agent being administered or required to penetrate the stratum corneum to the optimum depth for the specific pharmaceutical agent being administered. Paragraph 0074. 
	Examiner also notes that Sage teaches in paragraph 0053 that the microneedles can be conical, cylindrical with conical or pointed tips, blades, or other cutting devices.
	Thus regarding claim 17, the width (or diameter of the microneedles) being less than 5 microns appears to fall within a workable range given the teachings of Sage.
Regarding claims 18 and 22, the length for the targeting section and support section being in the recited range appears to fall within a workable range given the teachings of Sage. Examiner notes again that one portion of the sage microneedle is considered a support section, and another portion of the microneedle is considered a targeting section.
	As to claims 25-26, Sage discloses that the microneedles are solid members (paragraph 0056), and it is understood to be non-porous and non-hollow (para. 0056).
	Regarding claims 27-29, see paragraph 0067 of Sage disclosing a dried coating on the microneedles.
	

Claims 1, 2, 5, 6, 10, 12, 16, 22, 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20020177839 (hereinafter “Cormier”) in view of US 20030199811 (hereinafter “Sage”).
	The following disclosure by Cormier is considered relevant to Applicant’s claim.
	Cormier discloses administering and enhancing transdermal delivery of an agent across the skin.  More particularly, the invention relates to a drug delivery system for administering a biologically active agent through the stratum corneum using skin-piercing microprojections, which have a substantially dry coating disposed thereupon, wherein a beneficial agent is contained within the coating.  The microprojections pierce the skin to only a very shallow depth, preferably too shallow to reach blood carrying capillaries.  Delivery of the agent is accomplished when the microprojections pierce the 
outermost layer(s) of the skin of a patient and release the active agent contained in the coating into the patient's skin tissue. Paragraph 0001.
	Cormier discloses that microprojection arrays (microprojection length 250 .mu.m, 595 microprojections per array) had a skin contact area 2 cm2.  The tips of the microprojections were coated with this solution by passing the arrays over a rotating drum carrying the hGH/sucrose solution. Four successive coatings were performed on each microprojection array. Overall, the coating presented good aerodynamics and good adhesion, consistent with minimum effect on penetration of the microprojections into the skin and minimal removal of the drug from the microprojection during penetration. Paragraph 0065.
 	Some of the hGH tip-coated arrays were subsequently used for drug delivery studies in hairless guinea pigs.  The application of the coated microprojection arrays was done using an impact applicator (total energy=0.4 Joules, delivered in less than 10 milliseconds) using a spring-driven impact 
applicator.  Paragraph 0066. 
The term "coating" refers to a composition including a biocompatible carrier and a beneficial agent, wherein the agent may be suspended or dissolved within the carrier.  The coating is selected for its adhesion properties, its stabilization properties, its ability to be quickly dissolved within the 
epidermis layer, and its ability to form an amorphous glassy structure which retains soluble agents and insoluble agents when substantially dried onto the microprojections. Paragraph 0041. 
	In a preferred embodiment, an aerosol suspension forming a droplet size of about 10 to about 200 picoliters is sprayed onto the microprojections and then dried. Paragraph 0047.
	The term "microprojections" or "microblades" refers to the piercing elements which are adapted to pierce or cut through the stratum corneum into the underlying epidermis layer, or epidermis and dermis layers, of the skin of a living animal, particularly a human.  The piercing elements should not pierce the skin to a depth that will cause significant bleeding and preferably pierce the skin to a depth which causes no bleeding.  Typically the piercing elements have a blade length of less than 500 micrometers, preferably less than 250 micrometers.  The microprojections typically have a width and thickness of about 5 micrometers to about 50 micrometers.  The microprojections may be formed in different shapes, such as needles, hollow needles, blades, pins, punches, and combinations thereof.  Furthermore, the microprojections may contain means for receiving a greater amount of coating.  For example, the microprojections may contain depressions, reservoirs, grooves, or similar 
geometric features for retaining the coating. Paragraph 0038.
As to Applicant’s claim 1, see paragraph 0065 of Cormier disclosing 595 microprojections.
	Applicant’s claim 1 recites “by penetrating through the stratum corneum”.	
Examiner notes that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Thus the term is vague and indefinite.
	Examiner notes again that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Thus Applicant’s limitation regarding penetrating the stratum corneum is vague and indefinite. In any case the length of the stratum corneum can be a particular length that penetrates a thick stratum corneum (in a particular body part and/or of a particular subject) such that it is sufficiently long enough to penetrate through a stratum corneum of another body part of particular subject. Examiner notes that Applicant does not specify who the subject is nor what body part is being penetrated.
Also, regarding Applicant’s claims 1, 2, and 10, Examiner notes that the claims are directed to a device. 
With respect to the limitations in Applicant’s claim 1 that recite “a spacing between projections is at least partially determined based on an arrangement of the targets within the body”, Examiner notes that the arrangement of the targets within the body is different with different bodies or different body parts of different or even the same subject. Thus the term is vague and indefinite. In any case, the Cormier projections are spaced apart and meets Applicant’s limitations since it is capable of targeting cells or cell organelles, or cell nuclei.
Section c of Applicant’s claim 1 recites “a spacing between projections is at least partially determined based on an arrangement of the targets within the body.” 
Examiner notes that this limitation does not specify the relationship between the spacing between projections and the arrangements of the targets within the body. Therefore, the claim encompasses the spacing between projection being based, in any manner or relationship, on an arrangement of the targets within the body, which thus does not distinguish the Sage prior art device from Applicant’s claim 1. 
Section a of Applicant’s claim 1 recites “a solid base”. 
Also, section b of Applicant’s claim 1 recites, “projections extending from the base, the projections comprising a targeting section for delivering the material or stimulus to the targets to thereby cause the desired response and a cylindrical support section for supporting the targeting section”. 
Cormier discloses the following in paragraph 0038:
“The term "microprojections" or "microblades" refers to the piercing elements which are adapted to pierce or cut through the stratum corneum into the underlying epidermis layer, or epidermis and dermis layers, of the skin of a living animal, particularly a human.  The piercing elements should not pierce the skin to a depth that will cause significant bleeding and preferably pierce the skin to a depth which causes no bleeding.  Typically the piercing elements have a blade length of less than 500 micrometers, preferably less than 250 micrometers.  The microprojections typically have a width and thickness of about 5 micrometers to about 50 micrometers.  The microprojections may be formed in different shapes, such as needles, hollow needles, blades, pins, punches, and combinations thereof.  Furthermore, the microprojections may contain means for receiving a greater amount of coating.  For example, the microprojections may contain depressions, reservoirs, grooves, or similar geometric features for retaining the coating.” Paragraph 0038 (emphasis added).  
Examiner notes that “pins” is understood to be solid.
However, it is not clear that the “pins” have a cylindrical support section.  However Cormier discloses that various shapes may be used, such as needles, blades and pins.
A cylindrical needle or pin however is taught by Sage in paragraph 0053 which discloses that “the microneedles can be conical, cylindrical with conical or pointed tips…” The proximal portion of the Sage microneedle is considered the cylindrical a support section, and the distal portion of the Sage microneedle is considered the targeting section. It would have been obvious to one skilled in the art to utilize a cylindrical shape as taught by Sage in the Cormier invention since Cormier shows that various shapes or configurations can be used. Moreover, one skilled in the art would have had reasonable expectation of success since both Cormier and Sage include needles or projections can be solid for delivery of material (see Cormier in paragraph 0038; and Sage in [paragraph 0056).
Also, regarding Applicant’s claims 1, 2, and 10, Examiner notes that the claims are directed to a device. The limitations reciting “determined” or “determining” relates to a step of producing the claimed device, and the Sage device meets the structural limitations recited in the present claim 1, for example the density of the microprojections taught by Cormier meets the structural limitations of a device produced by Applicant’s claim 2.
As to Applicant’s claims 5 and 6, projections (or microneedles) of 1000 or 10000 falls within a workable range given the teachings of Cormier, and thus would have been obvious to one skilled in the art. Cormier in paragraph 0065 gives an example of 595 projection in a contact area of 2 cm 2. However, this example is does not appear to be limiting. 
As to claim 12, the recited spacing appears to fall within a workable range given the teachings of Cormier (for example in para. 0065), and thus would have been obvious to one skilled in the art.
As to claim 16, one portion of the sage microneedle is considered a support section, and another portion of the microneedle is considered a targeting section.
As to claim 22, Cormier teaches in paragraph 0038 that the blade length is less than 500 micrometers, preferably less than 250 micrometers.  Paragraph 0065 of Cormier discloses a microprojection length of 250 microns.
As to claims 25-29, Cormier teaches solid, non-porous and non-hollow projections coated with a bioactive material that is non-liquid (dried). See paragraphs 0001, 0041, and 0047.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant’s claim 1 recites “by penetrating through the stratum corneum”.	
Applicant argues that the microneedles of Sage do not pass through or penetrate through the stratum corneum and into layers that are below the stratum corneum.
Examiner notes that penetrating into layers that are below the stratum corneum is not recited in any of the claims.
Also Examiner notes that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Thus the term is vague and indefinite.
Examiner notes again that the dept of the stratum corneum within the body is different with different bodies or different body parts of different or even of the same subject. Thus Applicant’s limitation regarding penetrating the stratum corneum is vague and indefinite. In any case the length of the stratum corneum can be a particular length that penetrates a thick stratum corneum (in a particular body part and/or of a particular subject) such that it is sufficiently long enough to penetrate through a stratum corneum of another body part of particular subject. Examiner notes that Applicant does not specify who the subject is nor what body part is being penetrated.
Likewise, with respect to the limitations in Applicant’s claim 1 that recite “a spacing between projections is at least partially determined based on an arrangement of the targets within the body”, Examiner notes that the arrangement of the targets within the body is different with different bodies or different body parts of different or even the same subject. Thus the term is vague and indefinite. In any case, the Sage or Cormier projections are spaced apart and meets Applicant’s limitations since it is capable of targeting cells or cell organelles, or cell nuclei.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641